FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 9, 2022

                                       No. 04-22-00440-CR

                                    Correy REYES-BROWN,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 20-1498-CR-C
                         Honorable William D. Old III, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due December 7, 2022. On December 8, 2022, appellant
filed a motion requesting an extension of time to file the brief until February 6, 2023, for a total
extension of sixty-one days. After consideration, we GRANT appellant’s motion and ORDER
appellant to file the brief by February 6, 2023. Further requests for extension of time will be
disfavored.


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court